Johnston, C. J.
(dissenting): Withers sold the land about thirteen years ago and received the agreed consideration. Nine years have passed since his return from the penitentiary, and he has stood by and seen the land transferred and improved without claiming it or making any protest until this action was brought. In various ways he has recognized the validity of the transfer and the title of his grantee. None of his family has occupied the land for the past thirteen years, and the youngest child reached majority about ten years ago. No one is claiming a homestead interest in the land except himself. In my* view, *160the facts, which are quite fully stated in the prevailing opinion, bring the case within the authority of McAlpine v. Powell, 44 Kan. 411, 24 Pac. 353; Sellers v. Crossan, 52 Kan. 570, 35 Pac. 205; Sellers v. Gay, 53 Kan. 354, 36 Pac. 744; Adams v. Gilbert, 67 Kan. 273, 72 Pac. 769, 100 Am. St.. Rep. 456. Under the rule of these cases Withers is equitably estopped to assert that the title which he undertook to convey is invalid, and he is equally estopped to claim the land as against Love, whose rights in it he has long assented to and recognized. (Shay v. Bevis, post 208.)